Title: Ralph Izard to the American Commissioners, 30 September 1777
From: Izard, Ralph
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Paris 30th Septr. 1777
I had the honour of receiving this day the Commission, and Instructions from Congress, which you were so obliging as to send me. Accept of my thanks, and believe me to be with great regard Gentlemen Your most Obedient Humble Servant
Ra. Izard.
 
Addressed: To / The Honble. Benjamin Franklin / Silas Deane, & / Arthur Lee Esqrs.
